Citation Nr: 1819547	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  17-57 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for major depressive disorder.  

2.  Entitlement to service connection for a psychiatric disorder, other than major depressive disorder, to include dementia.  

3.  Entitlement to an effective date for the grant of a total disability rating based upon individual unemployability (TDIU), prior to January 26, 2015.  

4.  Entitlement to an effective date for the grant of Dependents' Educational Assistance, prior to January 26, 2015.  

5.  Entitlement to Special Monthly Compensation (SMC) at the aid and attendance/housebound level.  


REPRESENTATION

Veteran represented by:	Kenneth Lavan, Attorney at Law
ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  

The Veteran had active service in the United States Navy from January 1958 to June 1978.  For his lengthy and meritorious service, the Veteran was awarded numerous decorations, including the Air Medal.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the November 2015 rating decisions reflect the Veteran's November 2014 claim for dementia encompassed a claim for a psychiatric disorder, to include major depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As service connection for major depressive disorder is granted in the decision below, and because further development is needed with respect to service connection for dementia, the issues are separately listed on the title page.  

The claims for service connection for a psychiatric disorder (other than major depressive disorder), the effective date assigned for the grant of a TDIU and DEA benefits, and entitlement to SMC are addressed in the REMAND portion of the decision below.  





FINDING OF FACT

Major depressive disorder is a result of stressful events during service, including in Vietnam.


CONCLUSION OF LAW

The criteria to establish service connection for major depressive disorder are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Veteran seeks service connection for major depression.  He maintains that depression symptoms had their onset during service.  

The Veteran's service personnel records (SPRs) reflect his military occupational specialty (MOS) was Officer-in Charge, Aviation Unit.  A November 1970 performance evaluation report states that the Veteran flew more hours than any other Officer assigned, and that he led his crew in missions in support of combat operations in Vietnam.  Of particular significance was noted to be his finding of an enemy surface craft approaching the South Vietnamese coast.  In addition, an April 1972 Fitness Report cites to his outstanding performance, much of which was noted to be in a combat zone in Vietnam.  His awards and decorations include Strike Flight Air Medals, a Republic of Vietnam Campaign Medal, a Republic of Vietnam Gallantry Cross w/Gold Star, and Armed Forces Expeditionary Medals.  

The September 1956 service entrance examination report shows that psychiatric examination was normal.  At service entrance and on numerous other Reports of Medical History prior to 1977, he denied having or having had frequent or terrifying nightmares, depression or excessive worry, and nervous trouble of any sort.  Service treatment records (STRs) include an April 1977 questionnaire in which he indicated that he had nervousness, irritability, morning tiredness, and memory defect.  In addition, in January 1978 he indicated that he had morning tiredness and memory defect.  At separation in June 1978, he indicated that he had irritability and memory defect.  

An October 1978 VA examination report reflects the Veteran's complaints of periodic memory problems.  

VA treatment records in September 2017 note significant symptoms of depression in April 1999.  In addition, recurrent depression was noted to be moderate in July 2007 and August 2008, and depression was noted in August 2010.  

VA treatment records in December 2012 reflect a diagnosis of recurrent depression in August 2002.  The Veteran's description of troubling missions during service was noted to include not only combat involvement during service in Vietnam but also a harrowing flight in Okinawa during which he was required to fly only 200 feet above the water to reach the submarine to which he and his crew were destined.  

The October 2015 VA examination report reflects a diagnosis of major depressive disorder, recurrent, moderate, with symptoms noted to include irritability, fatigue, and difficulty concentrating.  The history of onset of depressive symptoms during service was noted in 1975, with the initial diagnosis/treatment in 1982.  It was noted that the Veteran's son conveyed that after returning from Vietnam, his father was anxious, angry, and on edge, which negatively impacted his relationships and led to the decline of his marriage.  The examiner concluded that although the Veteran's current depressive symptoms were more likely fueled by relationship issues, the initial depression symptoms may be related to his experiences during service.  

The Veteran is competent to report his symptoms, both during service and after separation.  In addition, the Board finds the Veteran's statements as to the initial onset of symptoms to be consistent with the contemporaneous evidence, to include STRs reflecting relevant symptoms, including irritability, particularly when coupled with irritability associated with the current diagnosis of major depressive disorder in the October 2015 VA examination report.  

The evidence is in at least equipoise, and thus, resolving doubt in favor of the Veteran, the Board finds that major depressive disorder is related to service.  Thus, service connection is warranted for major depressive disorder.  


ORDER

Service connection for major depressive disorder is granted.  


REMAND

The Veteran seeks service connection for dementia.  The October 2017 SMC examination report reflects a diagnosis of dementia.  Because the October 2015 VA mental disorder examination does not contain an etiological opinion with respect to dementia, the opinion is not completely adequate with respect to service connection for dementia.  As such, a new VA examination is warranted.  

In addition, as reflected in an October 2015 rating decision, a TDIU and Dependents' Educational Assistance were granted effective January 26, 2015.  In his December 2015 notice of disagreement (NOD), the Veteran asserted that the effective date for the awards should be November 11, 2014, as that was the date he filed an increased rating claim.  The effective date claims for a TDIU and Dependents' Educational Assistance cannot be decided until the RO assigns an initial rating for major depressive disorder, service connection for which is granted in the decision above.  These issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  

In January 2018, the Veteran filed a NOD with the denial of entitlement to SMC at the aid and attendance/housebound level in the December 2017 rating decision.  No statement of the case (SOC) has yet been issued.  Therefore, the Board is remanding the claim for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC with respect to entitlement to SMC at the aid and attendance/housebound level.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issues.  

2.  After completion of the above, schedule the Veteran for a VA dementia examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that dementia is related to his active service, or is caused by or aggravated by service-connected disability, to include major depressive disorder.  

The term "aggravation" means any increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability.  

In rendering the opinion, the examiner should address evidence to include STRs in 1977 and 1978 reflecting complaints, including memory defect, and the October 1978 VA examination report noting complaints of periodic memory problems.  

A rationale for all opinions expressed should be provided.  

3.  Finally, after undertaking any additional development necessary, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


